Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                June 25, 2018

The Court of Appeals hereby passes the following order:

A18A1635. WALTER JIMMY BROWN v. THE STATE.

      In 2008, Walter Jimmy Brown entered a negotiated plea to several counts of
armed robbery and kidnapping. He was sentenced to a total of 20 years. In 2018,
Brown filed a motion to vacate his sentence, arguing that his sentence was void under
Garza v. State, 284 Ga. 696 (670 SE2d 73) (2008), which redefined the asportation
element of kidnapping. The trial court denied his motion, and Brown filed this direct
appeal. We, however, lack jurisdiction.
      A direct appeal may lie from an order denying or dismissing a motion to vacate
a void sentence, but only if the defendant raises a colorable claim that the sentence
is, in fact, void. See Harper v. State, 286 Ga. 216, 217 n.1 (686 SE2d 786) (2009);
Burg v. State, 297 Ga. App. 118, 119 (676 SE2d 465) (2009). “Motions to vacate a
void sentence generally are limited to claims that – even assuming the existence and
validity of the conviction for which the sentence was imposed – the law does not
authorize that sentence, most typically because it exceeds the most severe punishment
for which the applicable penal statute provides.” von Thomas v. State, 293 Ga. 569,
572 (2) (748 SE2d 446) (2013). Here, Brown’s argument is a challenge to his
convictions, not to his sentence. Accordingly, this appeal is hereby DISMISSED.
See Harper, 286 Ga. at 218 (2).
Court of Appeals of the State of Georgia
       Clerk’s Office, Atlanta,____________________
                                 06/25/2018
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.